DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan (US Pub. No. 2021/0001236 A1).
As per claim 1, Srinivasan discloses a method for providing a real-time interactive platform for live streams (live video stream displayed on an interface, see Fig. 2 and [0038]), the 
method comprising steps: providing a server having a hardware processor connected to a data repository, the server configured to host an overlay extension for a live stream via the Internet providing the real-time interactive platform for a plurality of users (see Fig. 1 and [0049]); providing a data collector within an oracle, wherein the oracle is configured to interface the live stream to obtain statistics from the live stream (the gaming engine runs on a processing circuit of a server, wherein the gaming engine can receive sports data from third party data providers. The sports data may include real time updates or play-by-play information of live sporting events, see [0052]); generating timestamped events, via the data collector, wherein the events described what is occurring on the live stream in real-time (see [0052]) and turning the events into gameplay interactions, via a game logic algorithm, for the plurality of users (during the live sporting event, the gaming engine can use this data to generate a bet on whether the quarterback will throw a touchdown pass, whether a particular wide receiver will catch the touchdown pass, or if the defense will prevent the offense from scoring a touchdown. Further, the gaming engine can determine the probability of whether the generated betting scenario will be successful. The probability can be updated in real time as the situation of the game changes. For example, if the quarterback in the Red Zone throws 2 incomplete passes and is in a third down situation, the gaming engine can adjust the probability of whether the quarterback will throw a touchdown pass. Additionally, the gaming engine can close the betting scenario (e.g., no longer accept wagers on that betting scenario) after the betting scenario has ended (e.g., the quarterback has already thrown the touchdown pass), see [0052]).
As per claim 2, Srinivasan discloses the plurality of users are end users on the interactive platform including players and creators (users are viewers in the live stream and as well as participants in the wagering of the sporting event, see [0038] and [0043]). 
As per claim 3, Srinivasan discloses a challenge enabler (gaming engine) creates one or more challenges within the context of the live stream based on real-time information from the live stream captured by the oracle (see [0042] – [0043] and [0052]). 
As per claim 4, Srinivasan discloses the challenge enabler further schedules the one or more challenges, invites the players to participate in the one or more challenges, monitors for data that can resolve the one or more challenges, and then distributes rewards to the players who successfully complete the one or more challenge (the gaming engine can create betting scenarios, invite players to participate in the betting scenario, real time update of the live sporting event and reward the player if they win the bet, see [0040] and [0052]). 
As per claim 5, Srinivasan discloses the data collector is a combination of an application program interface and web scraping (user interface and extract sports data of the live sporting event, see [0052]). 
As per claim 6, Srinivasan discloses the data collector is computer vision (the gaming engine can change the state of a betting scenario, such as after the betting scenario has ended, closing the betting scenario, see [0052]). 
As per claim 7, Srinivasan discloses the computer vision is configured to identify a change of a state of the live stream in real-time, wherein the state is selected from a plurality of states (the gaming engine can change the state of a betting scenario, such as after the betting scenario has ended, closing the betting scenario, see [0052]).
As per claim 8, Srinivasan discloses the plurality of states essentially an in-game state (see [0052] – [0055]). 
As per claim 9, Srinivasan discloses the one or more challenges are sent to the players via a communication layer (betting scenarios are sent to the players via computer network such as the internet, see [0049]). 
As per claim 13, Srinivasan discloses the live stream is any live broadcasted event including sports, live events, and games (see [0052]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US Pub. No. 2021/0001236 A1) in view of Mitic et al. (US Pub. No. 2016/0006817 A1). 
As per claim 10, Srinivasan discloses a communication layer (betting scenarios are sent to the players via computer network such as the internet, see [0049]), however does not expressly disclose the communication layer is an open web socket interface. The specification of the application describes a “web socket interface, which is a standard two-way communication channel for real-time data transfer to a high throughput endpoint” wherein “the high throughput web socket interface is used by the challenger enabler server to send challenges and status updates on ongoing challenges to a game client” (see [0057] of the specification).
Mitic et al. teaches a system for pushing live media content in an adaptive streaming environment, wherein a websocket interface is provided that is operative to facilitate a websocket session with the client devices (abstract). The client devices may be configured to effectuate a websocket interface for establishing bidirectional websocket sessions with a suitable media server node for real-time transmission of live audio, video and data (See [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the live streaming interface of Srinivasan with the websocket interface of Mitic et al. in order to allow the player to conveniently send real-time live wagers of the sporting events and receive real-time updates of the sporting events.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US Pub. No. 2021/0001236 A1) in view of Warren (US Pub. No. 2021/0065516 A1). 
As per claim 11, Srinivasan does not expressly disclose data logs of the one or more challenges are stored on a Blockchain.
Warren teaches generating personalized wager opportunities based on a fantasy sports contest, wherein the wager records may be stored in a blockchain (see [0040]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to implement the live streaming wagering platform of Srinivasan with a blockchain for storing the logs of all the wagers taught by Warren in order to provide a secure storage of the data. 
As per claim 12, Srinivasan does not expressly disclose each challenge of the one or more challenges is provided as a smart contract configured to execute on the Blockchain.
Warren teaches generating personalized wager opportunities based on a fantasy sports contest, wherein the wagers are saved in a blockchain. Wherein, the wagers for the betting scenarios are smart contracts (see [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the live streaming wagering platform of Srinivasan with a blockchain that provides smart contracts for the wagers taught by Warren in order to provide an organized ledger of the wagers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715